DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 08/21/2019 has been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 06/02/2021 by Applicant’s Attorney, Matthew McKinney.

The application has been amended as follows:

CLAIMS: 

1. A system for multi-stage crimping of a contact to a wire, the system comprising: 
a first crimping die having a first portion of a selected shape defined therein; 
a second crimping die having a complementary second portion of the selected shape defined therein, wherein the first portion of the selected shape comprises one half  of the selected shape and the second portion of the selected shape comprises the other half of the selected shape; 
the first and second crimping dies [[operable]] configured to be displaced towards each other and along a first axis during a compression stroke to compress the contact to the wire; 
configured to be displaced along a second axis during a closing stroke subsequent to the compression stroke, the second axis generally perpendicular to the first axis; and 
the first and second crimping dies cooperating to crimp the contact into the selected shape to the wire upon completion of the closing stroke. 

2. The system of claim 1, the first portion of the selected shape being offset from the complementary second portion when the first and second crimping dies are in a home position before the compression stroke. 

3. The system of claim 1, the first and second crimping dies [[operable]] configured to be displaced towards each other along the second axis during the closing stroke. 

8. The system of claim 1, wherein the system is compatible for the wire [[comprises]] comprising a plurality of conductors. 

12. A system for multi-stage crimping of a contact to a wire, the system comprising: 
a first crimping die having a first portion of a selected shape defined therein; 
a second crimping die having a complementary second portion of the selected shape defined therein, wherein the first portion of the selected shape comprises one half the selected shape and the second portion of the selected shape comprises the other half of the selected shape; 
the first and second crimping dies [[operable]] configured to be displaced during a compression stroke in a first motion to compress the contact into a preliminary shape and on to the wire; 
the first and second crimping dies [[operable]] configured to be displaced during a closing stroke in a second motion subsequent to the compression stroke, the first motion being in a different direction than the second motion; and 
to the wire upon completion of the closing stroke. 

13. The system of claim 12, the first portion of the selected shape being offset from the complementary second portion when the first and second crimping dies are in a home position before the compression stroke. 

14. The system of claim 12, the first and second crimping dies [[operable]] configured to be displaced towards each other during the closing stroke. 

18. The system of claim [[18]] 12, further comprising: 
a handle having the first and second crimping dies mounted thereon; and 
first and second guideways on the handle for slidingly receiving the respective first and second crimping dies during the closing stroke; 
wherein the first and second crimping dies are [[operable]] configured to be displaced together in a same direction along the second axis into the respective first and second guideways during the closing stroke. 

19. A method for multi-stage crimping of a contact to a wire using a first crimping die having a first portion of a selected shape defined therein and a second crimping die having a complementary second portion of the selected shape defined therein, wherein the first portion of the selected shape comprises one half the selected shape and the second portion of the selected shape comprises the other half of the selected shape, the method comprising:
 displacing the first and second crimping dies towards each other and along a first axis during a compression stroke to compress the contact to the wire; 
displacing the first and second crimping dies along a second axis during a closing stroke subsequent to the compression stroke, the second axis generally perpendicular to the first axis; and 
completing the closing stroke to crimp the contact into the selected shape to the wire. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1, 12, and 19 are directed towards systems for multi-stage crimping of a contact to a wire and a corresponding method for multi-stage crimping of a contact to a wire. The prior art fails to disclose or render obvious all of the limitations of independent claim 1, 12, and 19. Specifically, the prior art fails to disclose or render obvious the following limitations in combination with the rest of the claim limitations of claim 1, 12, and 19: 
a system/method for crimping a contact on a wire using a complementary pair of crimping dies each with one half of a selected shape wherein a compression stroke of the crimping dies displaces the crimping dies to compress the contact to the wire and a closing stroke of the crimping dies subsequent to the compression stroke moves the crimping dies in a different direction than in the compression stoke and forms the contact into the selected shape of the crimping dies on the wire upon completion of the closing stroke.

The following are the closest prior art that alone or in combination do not disclose or render obvious the limitations of claim XXX:
US 2009/0315419, US 2009/0308129, and 2007/0155235 disclose similar methods/systems for crimping a contact to a wire from different directions, but use separate pairs of dies for compressing the contact in the different directions rather than a pair of dies have a compression stroke and a closing stroke that move in different directions that both compress the contact to the wire as claimed.

Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729